Citation Nr: 1452962	
Decision Date: 12/02/14    Archive Date: 12/10/14

DOCKET NO.  12-14 519A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to accrued benefits.

2.  Entitlement to death pension benefits.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The appellant



ATTORNEY FOR THE BOARD

M. Peters, Counsel


INTRODUCTION

According to the Department of Veterans Affairs (VA) Regional Office (RO), the Veteran had active duty service from July 1978 to January 1986.  The Veteran died on January [redacted], 2005.  The appellant in this case is the Veteran's surviving spouse.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2009 determination by the VA RO, which denied entitlement to accrued benefits and death pension benefits.  

The appellant testified at a Board hearing before the undersigned Veterans Law Judge in September 2014; a transcript of that hearing is associated with the claims file.

(The issue of entitlement to death pension benefits is addressed in the remand that follows the decision below.)


FINDINGS OF FACT

1.  At the time of his death, the Veteran did not have any pending claims for benefits before VA.

2.  The appellant filed her initial claim for benefits in November 2007, which was more than one year after the Veteran's death.


CONCLUSION OF LAW

The criteria establishing entitlement to accrued benefits have not been met.  38 U.S.C.A. §§ 5101, 5121 (West 2002); 38 C.F.R. § 3.1000 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2014).  

With respect to the appellant's accrued benefits claim, VCAA notice is not found to be required.  Indeed, as discussed below, such claims, when not predicated on a claim filed during the Veteran's lifetime, cannot be substantiated as a matter of law.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (where the law and not the evidence is dispositive the Board should deny the claim on the ground of the lack of legal merit or the lack of entitlement under the law); VAOPGCPREC 5-2004 (June 23, 2004) (VA is not required to provide notice of the information and evidence necessary to substantiate a claim where that claim cannot be substantiated because there is no legal basis for the claim or because undisputed facts render the claimant ineligible for the claimed benefit).

Accrued benefits are "periodic monetary benefits . . . authorized under law administered by [VA], to which a payee was entitled at his or her death under existing ratings for decisions or those based on evidence in the file at the date of death, and due and unpaid . . . ."  38 U.S.C.A. § 5121(a) (West 2002); 38 C.F.R. 3.1000(a) (2014).  An "[a]pplication for accrued benefits must be filed within one year after the date of death."  38 C.F.R. § 3.1000(c) (2014).  By statute, the appellant takes the Veteran's claims as they stood on the date of his death.  Zevalkink v. Brown, 102 F.3d 1236 (Fed. Cir. 1996).  In Jones v. West, 136 F.3d 1296, 1299 (Fed. Cir. 1998), the Federal Circuit concluded that, "for a surviving spouse to be entitled to accrued benefits, the Veteran must have had a claim pending at the time of his death for such benefits or else be entitled to them under an existing rating or decision."  See also 38 U.S.C.A. § 5121(a); 38 C.F.R. § 3.1000(a).   

Generally, only evidence contained in the claims file at the time of the Veteran's death will be considered when reviewing a claim for accrued benefits.  This includes service department and VA medical records, which are considered to be constructively in the claims file at the date of death, even though they may not physically be in the file until after that date.  38 C.F.R. § 3.1000(d)(4).  Thus, after the Veteran's death the appellant cannot furnish, and VA cannot develop, additional evidence that might better substantiate a claim.

Thus, for a claimant to prevail on an accrued benefits claim, the record must show that (i) the appellant has standing to file a claim for accrued benefits; (ii) the Veteran had a claim pending at the time of his death; (iii) the Veteran would have prevailed on the claim if he had not died; and, (iv) the claim for accrued benefits was filed within one year of the Veteran's death.  38 U.S.C.A. §§ 5101(a), 5121 (West 2002); 38 C.F.R. § 3.1000 (2014).

As an initial matter, the Board notes that it has reviewed the entirety of the claims file in this case.  The evidence demonstrates that the Veteran died on January [redacted], 2005.  Prior to that date, the Veteran had not applied for any type of VA benefits.  

Moreover, the accrued benefits claim must also fail because the appellant failed to file her claim for accrued benefits within one year of the Veteran's death.  The first evidence of any claim, which the Board could accept as a valid claim for accrued benefits in this case-was initially filed in November 2007, well outside the one-year period for filing for accrued benefits.  The evidence of record does not demonstrate, nor has the appellant alleged, that she has filed a claim for accrued benefits prior to the November 2007 filing.  

Accordingly, the Board must find that there was no pending claim on appeal at the time of the Veteran's death for which an accrued benefits claim can be predicated, and that the appellant did not timely file a claim for accrued benefits within one year of the Veteran's death.  The accrued benefits claim on appeal is denied as a matter of law.  See 38 C.F.R. § 3.1000; see also Jones, supra; Sabonis, supra.


ORDER

Entitlement to accrued benefits is denied.


REMAND

With regards to the death pension claim, the appellant has been denied benefits on the basis that the Veteran did not have any wartime service.  In the Veterans Benefits Management System (VBMS), the Veteran's dates of service are shown to be from July 1978 to January 1986.  It was noted that the Veteran's service has been verified; however, there is no indication in the record itself that the service department has verified the Veteran's service.  There is no DD Form 214 in the claims file, and efforts to verify the Veteran's military service dates are not documented in the file.  (A copy of a discharge certificate is of record, but this is proof of the end date for a single period of service only, and does not indicate whether the Veteran may have served on active duty subsequently, such as during the Persian Gulf war.)  Accordingly, the Board finds that a remand is necessary to verify the Veteran's period or periods of service and to document that verification process.

The Board additionally notes that no VCAA notice has been provided to the appellant with regards to her death pension claim at any time throughout the appeal period, either in connection with a November 2007 or a January 2009 claim.  On remand, proper VCAA notice should be sent to the appellant with regards to her death pension claim.  

Accordingly, the case is REMANDED for the following action:

1.  Send the appellant appropriate VCAA notice with respect to her claim for entitlement to a death pension.  Such notice should be compliant with Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

2.  Attempt to verify through official sources all periods of service for the Veteran, including obtaining and associating with the claims file the Veteran's DD Form 214 or any other appropriate documentation.  The agency of original jurisdiction (AOJ) should document the verification process of the Veteran's service in the claims file.  

3.  Following any additional indicated development, the AOJ should review the claims file and readjudicate the appellant's claim of entitlement to a death pension.  If the benefit sought on appeal remains denied, the appellant and her representative should be furnished a supplemental statement of the case and given the opportunity to respond before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


